09/08/2020



           IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0186



                                       DA 20-0186
                                                                               FILED
JACOB SMITH,                                                                   SEP 0 4 2020
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State of Montana
            Plaintiff and Appellant,

      v.                                                          ORDER

MICHAEL ROOPE,

            Defendant and Appellee.


      Upon consideration of Appellant's motion for an extension of time, and good
cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including October 28, 2020, within which to file his petition for rehearing.
      No further extensions will be granted.
      DATED this 4-A L Ay of September, 2020.
                                                 For the Court,



                                                By•d
                                                   Chief Justice